Exhibit 10.1                             

STRICTLY PRIVATE & CONFIDENTIAL
VIA FEDERAL EXPRESS



November 30, 2007





Mr. James W. Hall
Journal Register Company
790 Township Line Road
Yardley, PA 19317





Dear Jim:



As the Chairman of the Compensation Committee (the “Compensation Committee”) of
the Board of Directors of Journal Register Company (the "Company"), I am pleased
to present you with this Employment Letter outlining your compensation
arrangements as the Company’s Chairman and Chief Executive Officer. This Letter
is presented with the authorization of the Compensation Committee and cancels
and replaces all previous employment terms, whether written or oral, between you
and the Company.

1.      Your annual base salary will be US$675,000 effective as of November 1,
2007.   2.      Your 2008 potential annual incentive bonus will be based on
quantitative and qualitative performance criteria that will be set by the
Compensation Committee with a target incentive of 100% of base salary and a
potential bonus of up to 200% of your base salary. For the remainder of 2007,
your incentive bonus will be determined by the Compensation Committee based on
subjective performance assessments.   3.      On each of November 30, 2007 and
on or about June 1, 2008 you will be granted a stock option to purchase 250,000
shares of the Company's Common Stock, in each case, at an exercise price equal
to the closing sale price of the Company's Common Stock, as quoted on New York
Stock Exchange, on the date of the grant (the "Options"). Subject to the
accelerated vesting provisions set forth in the Amended and Restated 1997 Stock
Incentive Plan (the “Plan”), the Options will vest in two successive equal
annual installments measured from the date of grant (the “Vesting Period”),
subject to your continued service to the Company as an officer, director or
consultant on the relevant vesting dates during the Vesting Period. The Options
will each have five (5) year terms from the date of grant. The Options will be
subject to the terms, definitions and provisions of the Plan.   4.      To
compensate you for certain fees and income that you would have earned as a
trustee and advisor to certain boards, trusts and other entities, the Company
will  

--------------------------------------------------------------------------------



Mr. James W. Hall
Page 2 of 3
12/3/2007



pay you $33,333 per month for the first twelve (12) months following the
termination of your employment with the Company and $25,000 per month for the
next succeeding twelve (12) months following such twelve (12) month period,
provided, however, that you will be obligated to provide consulting services of
up to fifteen (15) hours per month to the Company (at such times as are
reasonably requested by the Company) during such two-year period at no
additional cost to the Company. If you are a “specified employee” (within the
meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code (the “Code”))
as of the date of such termination, no such payments will be made to you until
the six-month anniversary of your separation from service (within the meaning of
Section 409A(a)(2)(A)(i) of the Code) with the Company, at which point all
payments that would otherwise have previously been made to you shall be
aggregated and paid to you in a lump sum. Notwithstanding the foregoing
provisions of this paragraph, this paragraph shall have no effect and shall be
null and void in the event that your employment is terminated prior to June 30,
2008 due to a voluntary termination by you or a termination by the Company for
cause (as defined in the Plan).

5.      The Company will also enter into a Change of Control Employment
Agreement with you, which will be in substantially the form of the Change of
Control Employment Agreement provided to certain other current executive
officers of the Company.   6.      Beginning with the 2007 taxation year, you
will be given an annual tax equalization payment to compensate for the tax
differential on your base salary, annual incentive bonus and the Options between
the taxes you are required to pay in the United States and the hypothetical
taxes you would pay in Canada, but in no event shall the tax equalization
payment exceed US$37,500 per annum. You will be reimbursed for up to US$12,500
per annum for the services of an accounting firm for tax planning and to prepare
your tax returns in the United States and Canada.   7.      You will be entitled
to four (4) weeks of paid vacation in accordance with the Company’s vacation
policy.   8.      You will be provided a Company owned 2007 Chevrolet Envoy or
comparable vehicle for your use while employed by the Company. The Company will
also provide you with leased living accommodations in proximity to the corporate
headquarters not to exceed US$5,500 per month. The Company will reimburse you
for travel expenses to and from your home in the Toronto area in an amount not
to exceed the greater of US$6,000 per month or the standard published commercial
airfare rate. From time to time it will be beneficial to the Company that your
spouse travel with you to attend business functions and events. Reasonable
travel expenses will be reimbursed for such occasions.    

--------------------------------------------------------------------------------



  Mr. James W. Hall
Page 3 of 3
12/3/2007



9.      Your period of employment shall, unless sooner terminated by the Board
of Directors, be a period of one year commencing as of November 1, 2007 and
ending at the close of business on the day prior to the first anniversary
thereof (the “Initial Term”). The period of employment will be automatically
renewed for additional consecutive one year periods (the “Extended Term”) unless
you or the Company provides written notice to the other party not less than 60
days before such anniversary. In the event that your employment is terminated by
the Company without cause (as defined in the Plan) prior to the end of the
Initial Term or the Extended Term, as the case may be, you will be entitled to
the payment of your base salary and bonus through the end of such Initial Term
or Extended Term, as the case may be. If you are a “specified employee” (within
the meaning of Section 409A(a)(2)(B)(i) of the Code) as of the date of such
termination, the amounts payable to you prior to the six-month anniversary of
your separation from service (within the meaning of Section 409A(a)(2)(A)(i) of
the Code) with the Company shall be limited to the maximum amount that can be
paid prior to such anniversary without triggering taxation under Section 409A of
the Code, and all additional amounts that would otherwise have been paid to you
prior to such anniversary shall be aggregated and paid to you in a lump sum
following such anniversary.  

    Sincerely,        /s/ JOSEPH A. LAWRENCE        Joseph A. Lawrence     
Chairman of the Compensation      Committee      Agreed and Accepted:         
/s/ JAMES W. HALL     

--------------------------------------------------------------------------------

James W. Hall      November 30, 2007     


--------------------------------------------------------------------------------